IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-60209
                         Summary Calendar



HILTON DEWITT HOLMES,

                                         Plaintiff-Appellant,


versus

GLENN WHITE, in his official capacity
as District Attorney of the Eighth Circuit
district, and individually, ET AL.,

                                         Defendants,

GLENN WHITE, in his official capacity
as District Attorney of the Eighth Circuit
District, and individually,

                                         Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 2:95-CV-329-PS
                        - - - - - - - - - -
                         November 25, 1996
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Hilton Dewitt Holmes, Mississippi prisoner #79891, appeals the

district court’s judgment dismissing his civil rights action on the

grounds of prosecutorial immunity and claim preclusion.   Holmes


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-60209
                                 - 2 -

contends that Mississippi District Attorney Glenn White conspired

to defraud him of his property in a state forfeiture proceeding,

that the forfeiture was a violation of his right to protection

from double jeopardy, and that White coerced him into pleading

guilty to conspiracy to commit capital murder.

     Holmes has abandoned any claims against Forrest County and

USF&G by failing to brief them.     Brinkmann v. Dallas County

Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).    Holmes

asserts for the first time a violation of his right to protection

against double jeopardy.    Holmes has not shown error, plain or

otherwise relating to his double-jeopardy claim.     Robertson v.

Plano City of Tex., 70 F.3d 21, 23 (5th Cir. 1995); see United

States v. Ursery, 116 S. Ct. 2135, 2149 (1996)(civil forfeitures

are not criminal and do not constitute "punishment”; the

Government may bring a parallel criminal action and an in rem

civil forfeiture proceeding without violating double jeopardy).

     We have reviewed the record and the briefs of the parties

and find no error in the decision of the district court.

Accordingly, we affirm for essentially the same reasons advanced

by the district court.     Holmes v. White, No. 2:95-CV-329-PS (S.D.

Miss. Feb. 14, 1996).

     AFFIRMED.
No. 96-60209
    - 3 -